*704ON REHEARING.
Beck, P. J., Hill and Gilbert, JJ.
The ground of the petition designated as “ (c) ” is quoted in full in the third headnote. One ground of the motion for a new trial complains that the trial judge, in charging the jury, gave them the rule stated in the third headnote as the measure of damages. The Court of Appeals affirmed the judgment of the trial court overruling the motion for a new trial. It should be noticed that in the petition for certiorari on this ground no specific error is pointed out. It is merely alleged that the Court of Appeals erred in so “holding and deciding.” In the ground preceding this, (b), which is treated in the preceding division of the opinion, the petitioner for certiorari states that the Court of Appeals erred in refusing to follow the decision of the Supreme Court in the case of King v. Brice, 145 Ga. 65 (3) (supra), and erred in holding that under the proved facts (if the defendant could recoup at all or more than nominal damages) the defendant’s recoupment was not limited to the difference between the contract price and the market value of the land at the time of the breach. Considering the two paragraphs together, it will be seen that the contention of the petitioner is that the error of the Court of Appeals consists in adopting the rule laid down by the trial court, when it should have decided that the rule was the same as that applied in King v. Brice. Referring to the motion for a new trial we find that the only assignment of error on the charge of the trial judge on this question is as follows: “Said charge is error for the reason that the measure of damages the plaiptiff insists is the difference between the contract price and the market value of the land at the time the plaintiff contracted to make the deed or when the defendant took possession of the land, to wit, January 1st, 1919.” To fully understand and decide this question as made, we must look to the petition for certiorari' alleging error on the part of the Court of Appeals, together with the assignment of error made„in the motion for a new trial. The latter shows the question presented to and ruled upon by the trial judge and the former shows the judgment rendered by the Court of Appeals. In the judgment rendered by this court on January 20, 1925, the judgment of the Court of Appeals was reversed on this ground of 'the petition for certiorari. In doing so we stated what we considered the correct rule to be applied as the measure of damages under the *705facts of tlie case as we then understood them. On all other grounds of the petition for certiorari the judgment of the Court of Appeals was affirmed. The defendant in error filed a motion for rehearing based on the grounds, first, that we had overlooked some of the facts on which the judgment was based, and that a correct understanding of the facts would have required a different judgment; second, that we had overbooked the fact that the only error assigned on the charge of the court was: “Said charge is error for the reason that the measure of damages the plaintiff insists is the difference between the contract price and the market value of the land at the time the plaintiff contracted to make the deed or when the defendant took possession of the land, to wit, January 1st, 1919;” that-while this was the only exception taken to the charge, this court had based its reversal upon another theory not embraced in the exception. Upon a re-examination of the record in the light of the motion for a rehearing we find that the latter point is well taken, and that under the law (Civil Code, §§ 6139, 6203), the exception made to the charge narrowed the question so that the court was not authorized to decide what is the true rule. Our authority was limited to deciding whether or not the exception actually made was meritorious. We -have ruled in the preceding division of the opinion' that the measure of damages as stated in the case of King v. Brice was not applicable to the facts of this case, and, since no other error in the charge is pointed out, it follows that the court should have affirmed the judgment of the Court of Appeals. While we are of the opinion that the rule stated by this court in the decision as at first delivered is the correct rule under facts applicable as we then believed them to be in this case, nevertheless, in reconsidering the question, we are constrained to hold that we went beyond the exception made and were not authorized to reverse the judgment of the Court of Appeals. Moreover, if the assignment of error on the ruling of the Court of Appeals as stated in paragraph (e) be considered alone without reference to other portions of the petition and without reference to the motion for a new trial, it will amount to a complaint that the trial judge misstated the law. The effect of such an assignment has been thoroughly considered and dealt with in Anderson v. Southern Ry. Co., 107 Ga. 500 (4), 510 (supra). In the light of what was there said, when the charge excepted to is considered without reference to the facts in the case, *706it can not be said that the charge was abstractly erroneous. See Violet v. Rose, 39 Neb. 660 (supra). For these reasons the judgment of reversal should be vacated and a judgment of affirmance rendered.